Citation Nr: 1014079	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  06-37 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a compensable initial disability rating 
for postoperative scarring and posttraumatic arthritis of the 
left knee (left knee disability).  

2.  Entitlement to an increased initial disability rating for 
spondylolisthesis, currently evaluated at 10 percent 
disabling. 

3.  Entitlement to service connection for residuals of a 
right eye injury.
 
4.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as posttraumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1975 to 
February 1977.

The issue of entitlement to service connection for residuals 
of a right eye disability comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
August 2005, a statement of the case was issued in October 
2006, and a substantive appeal was received in November 2006.  

The issues of entitlement to an increased disability rating 
for the Veteran's service-connected spondylolisthesis and 
left knee disability come before the Board on appeal from an 
October 2006 rating decision by the RO.  A notice of 
disagreement was received in November 2006, a statement of 
the case was issued in April 2008, and a substantive appeal 
was received in May 2008.

The issue of entitlement to service connection for PTSD comes 
before the Board on appeal from a September 2007 rating 
decision by the RO.  A notice of disagreement was received in 
March 2008, a statement of the case was issued in November 
2008, and a substantive appeal was received in December 2008. 

A Board hearing was scheduled for February 2010, but the 
Veteran failed to report.  Thus, his hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.702(d).

The issue of entitlement to service connection for an 
acquired psychiatric disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected postoperative scarring 
and posttraumatic arthritis of the left knee is manifested by 
pain which results in a disability picture which more nearly 
approximates minimal limitation of motion.

2.  The Veteran's service-connected spondylolisthesis is not 
manifested by forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

3.  Right eye disability is not causally or etiologically 
related to the Veteran's active service.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating, but no 
more, for postoperative scarring and posttraumatic arthritis 
of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5010 (2009).

2.  The criteria for a disability rating in excess of 10 
percent disabling for spondylolisthesis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5239 (2009).

3.  Right eye disability was neither incurred in nor 
aggravated by the Veteran's active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 C.F.R. §§ 5100, 5102, 5103, 5103A, 5106, 5107 
and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated July 2004, 
January 2007, May 2007, and January 2009 the appellant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefit sought on appeal.  The appellant 
was also advised of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in July 2004 prior to the initial unfavorable 
decisions in August 2005.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the January 2007 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.   

The Veteran's spondylolisthesis and left knee disability 
claims arise from his disagreement with the initial 
evaluation following the grant of service connection.  VCAA 
notice regarding the service connection claim was furnished 
to the Veteran in July 2004.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.  
At any rate, the Board notes that the Veteran was furnished 
additional VCAA notice in January 2009.

Although some of the notices did not precede the initial 
adjudications of the Veteran's claims, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in March 2009, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, and lay evidence.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded a VA examination in August 2004 
regarding his spondylolisthesis and his left knee disability.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that 
the claims file was reviewed by the examiner and the 
examination reports set forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient.  Thus, the Board finds that a 
further examination is not necessary regarding these issues.

The Board notes that the VA did not provide the Veteran with 
a VA examination for the purposes of determining the etiology 
of his claimed right eye disability.  In light of the holding 
in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board 
feels that an examination is not required. 
 
McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case.  The Veteran's service treatment 
records show no disability of the Veteran's right eye.  
Subsequent treatment records clearly indicate a post-service 
injury causing the Veteran's current right eye disability.  
To the extent the Veteran contends that his eye disorder is 
related to an inservice injury or event, the Board does not 
find such statements to be credible in view of the overall 
records.  There is otherwise sufficient competent evidenced 
to decide the claims. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Increased Disability Rating

The present appeal involves the Veteran's claim that the 
severity of his service-connected disabilities warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Postoperative Scarring and Posttraumatic Arthritis of the 
Left Knee

The Veteran's service-connected postoperative scarring and 
posttraumatic arthritis of the left knee has been rated by 
the RO under the provisions of Diagnostic Code 5010 for 
traumatic arthritis; however, multiple diagnostic codes may 
be applicable relating to the Veteran's knee.  

The RO has assigned a noncompensable rating based on its 
determination that there was a preexisting left knee 
disability; the RO determined that a 10 percent rating was 
warranted based on overall left knee disability, but that a 
noncompensable rating was for application when looking only 
to the degree of left knee disability due to aggravation.    

The Veteran was afforded a VA examination in August 2004 in 
which the examiner opined that the left knee difficulty 
before military was probably not very important noting that 
the Veteran denied any symptoms of the left knee for three 
years before the return of symptoms in the military and 
denied any symptoms during basic training.  The examiner then 
stated that in his opinion the return of left knee difficulty 
was related to a fall and so all or most of his present left 
knee difficulty probably started with that fall in the 
military.  The examiner then stated that 15 percent of the 
present left knee difficulty might have some relationship to 
trauma before the military while in high school, 45 percent 
of the left knee difficulty represents a continuation of the 
problems that started in the military with injury when he 
fell, and forty percent of the present left knee difficulty 
represents a worsening since the military due to multiple 
injuries and strenuous activities.  He continued by stating 
that regarding aggravation of the knee, he believes the left 
knee difficulty mostly represents a new problem starting 
during the military.  

VA law provides that a Veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132.  The presumption of soundness 
attaches only where there has been an induction examination 
during which the disability about which the Veteran later 
complains was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulations provide expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and 
that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id.

38 C.F.R. § 3.304(b) requires that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue pre-existed entry into service, and that the disability 
was not aggravated by service, before the presumption of 
soundness on entrance into active service may be rebutted.  
See also Cotant v. Principi, 17 Vet. App. 116 (2003).  The 
law further provides that the burden to show no aggravation 
of a pre-existing disease or disorder during service is an 
onerous one that lies with the government. See Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 
4 Vet. App. 20, 27 (1993).  Importantly, the VA Office of the 
General Counsel determined that VA must show by clear and 
unmistakable evidence that there is a pre-existing disease or 
disorder and that it was not aggravated during service. See 
VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches. Id.  The Board must 
follow the precedent opinions of the General Counsel. 38 
U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, summarized the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" 
preexisting condition. 38 U.S.C.A. § 1153.  If this burden is 
met, then the Veteran is not entitled to service-connected 
benefits. However, if the government fails to rebut the 
presumption of soundness under section 1111, the Veteran's 
claim is one for service connection.  This means that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded. See 38 
C.F.R. § 3.322.

The Board notes that a left knee scar was noted on entrance 
examination, but a left knee disability was not described.  
It therefore appears that left knee disability was not noted 
on entrance examination.  Therefore, the Veteran's claim was 
one of service connection unless there is clear and 
convincing evidence that the Veteran's disability pre-existed 
service and was not aggravated by service.  The Veteran 
admittedly injured his knee while in high school.  The VA 
examiner was aware of this fact and reviewed the Veteran's 
claims file.  The examiner specifically noted that the left 
knee difficulty before military was probably not very 
important and that in his opinion the return of left knee 
difficulty was related to a fall and so all or most of his 
present left knee difficulty probably started with that fall 
in the military.  He also believes that the left knee 
difficulty mostly represents a new problem starting during 
the military.  Additionally, his statement that 15 percent of 
the present left knee difficulty might have some relationship 
to trauma before the military while in high school does not 
rise to the level of clear and unmistakable evidence of a 
disability upon entrance into service.  His use of the word 
"might" creates a level of doubt, especially following his 
other opinion statements.  

Although the Veteran had an injury several years before 
entrance into service, he entered with no current disability.  
The VA examiner agreed that the Veteran's prior injury was 
well-healed and that the Veteran's left knee disability 
represents a new problem starting during the military.  As 
such, the Board finds that the Veteran should not receive any 
reduction in disability rating due to a pre-existing 
disability.  The Board now turns to the question of what 
disability rating is warranted based on the Veteran's current 
disability.  

Diagnostic Code 5010 for Arthritis, due to trauma, 
substantiated by X-ray findings refers to Diagnostic Code 
5003 for degenerative arthritis.  Diagnostic Code 5003 states 
that degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, the Veteran should be rated at 10 percent disabling 
with x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and 20 percent 
disabling with x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5256-61.

Turning to the other possibly applicable diagnostic 
provisions, under Diagnostic Code 5256, ankylosis of the knee 
is rated at 60 percent disabling when extremely unfavorable, 
in flexion at an angle of 45 degrees or more, at 50 percent 
disabling when in flexion between 40 and 45 degrees, at 40 
percent disabling when in flexion between 10 and 20 degrees, 
and at 30 percent disabling when favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees. 

Under Diagnostic Code 5257, impairment of the knee is rated 
at 30 percent disabling for severe recurrent subluxation or 
lateral instability, at 20 percent disabling for moderate 
recurrent subluxation or lateral instability, and at 10 
percent disabling for slight recurrent subluxation or lateral 
instability.

Under Diagnostic Code 5258, dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joint is rated at 20 percent disabling.  

Under Diagnostic Code 5259, symptomatic removal of semilunar 
cartilage warrants a 10 percent disability rating. 

Under Diagnostic Code 5260, the limitation of flexion of the 
leg to 15 degrees warrants a 30 percent disability rating, to 
30 degrees warrants a 20 percent disability rating, to 45 
degrees warrants a 10 percent disability rating, and to 60 
degrees warrants a noncompensable disability rating.

Under Diagnostic Code 5261, the limitation of extension of 
the leg to 45 degrees warrants a 50 percent disability 
rating, to 30 degrees warrants a 40 percent disability 
rating, to 20 degrees warrants a 30 percent disability 
rating, to 15 degrees warrants a 20 percent disability 
rating, to 10 degrees warrants a 10 percent disability 
rating, and to 5 degrees warrants a noncompensable disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-61.  

The Veteran was afforded a VA examination in August 2004.  
The Veteran reported multiple surgeries on the left knee.  
The Veteran noted collapsing problems with feelings of 
instability and weakness.  He reported no locking.  Upon 
examination, the examiner noted that the Veteran's lower 
extremity alignment had a moderate varus, reflecting 
arthritis at the left knee.  Knee range of motion was 
measured as 0 to 140 degrees bilaterally.  The examiner did 
note some moderate pain with movement worsened towards the 
end of motion.  He noted no increase in joint fluid and no 
redness or swelling.  Moderate crepitation and patellar pain 
was reported.  Hi joint lines were nontender and ligaments 
normal.  Arthroscopic scars are well-healed at both knees.  
The examiner found no large scars at either knee.  X-rays of 
the left knee showed a moderate arthritic squaring of the 
medial femoral condyle and articular cartilage space was 
decreased by 50%.  The examiner diagnosed postoperative 
scarring and posttraumatic degenerative arthritis.

In July 2006, the Veteran noted difficulty with his left 
knee.  He reported twisting his left knee and collapsing.  He 
stated that his symptoms consisted of giving way, swelling, 
and catching.  Upon examination, the Veteran's left knee 
showed tenderness at the medial and lateral joint lines.  His 
ligaments were intact to both varus and valgus stress.  He 
had a negative Lachman's and negative anterior drawer test.  
He had no effusions.  Sensorimotor examination revealed 
hypoesthesias at the medial aspect of the left foot with 
otherwise intact sensorimotor examination.  He diagnosed left 
knee pain with symptoms of giving way, pain, and swelling.  
In September 2006, the Veteran complained of ongoing knee 
pain.  X-rays revealed good preservation of the articular 
cartilage of the left knee.  In November 2006, the Veteran 
reported a history of long-standing problems with his knee 
with almost total ligamentous disruption.    

Again, the Veteran is rating under Diagnostic Code 5010 for 
traumatic arthritis.  Under this regulation, the Veteran's 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion of the knee is 
rated under Diagnostic Codes 5260 and 5261.  Under Diagnostic 
Code 5260, the limitation of flexion of the leg to 45 degrees 
warrants a 10 percent disability rating and under Diagnostic 
Code 5261 the limitation of extension of the leg to 10 
degrees warrants a 10 percent disability rating.  The 
Veteran's range of motion was measured at extension to 0 
degrees with no pain and extension to 140 degrees with 
moderate pain towards the end of the motion.  At no point 
does the evidence show limitation of flexion to 45 degrees or 
limitation of extension to 10 degrees.  

The Board also considers other potentially applicable 
diagnostic codes.   Under Diagnostic Code 5256, ankylosis of 
the knee is rated at 30 percent disabling when favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees.  Under Diagnostic Code 5257, impairment of the 
knee is rated at 10 percent disabling for slight recurrent 
subluxation or lateral instability.  Under Diagnostic Code 
5258, dislocated semilunar cartilage with frequent episodes 
of "locking," pain, and effusion into the joint is rated at 
20 percent disabling.  Under Diagnostic Code 5259, 
symptomatic removal of semilunar cartilage warrants a 10 
percent disability rating.  The evidence fails to show any 
ankylosis, dislocated semilunar cartilage, slight recurrent 
subluxation or lateral instability, or symptomatic removal of 
semilunar cartilage.  In fact, September 2006 X-rays revealed 
good preservation of the articular cartilage of the left 
knee.  

The Veteran left knee disability does not result in 
limitation of motion of either flexion or extension to 
warrant a compensable rating under Code 5260 or Code 5261.  
It also does not appear that there is any recurrent 
subluxation or lateral instability to warrant a rating under 
Code 5257.  Likewise, the criteria for a compensable rating 
under other potentially applicable Codes do not appear to 
have been met.  

The Board believes it significant, however, that although 
range of motion was reported to be full on examination, the 
examiner did comment that there was pain.  One examiner also 
noted swelling.  The matter of x-ray evidence of arthritis is 
not entirely clear as some x-rays appear to show a normal 
left knee in that regard.  However, the August 2004 x-ray can 
be viewed as suggesting arthritis.  Therefore, although the 
Veteran does not meet the criteria for a compensable 
disability rating under any individual diagnostic codes, he 
is still entitled to a rating of 10 percent disabling under 
Diagnostic Code 5003.  That regulation states that when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  As the evidence consistently 
shows painful motion and swelling, the Board finds that the 
Veteran is entitled to a 10 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, for his left knee 
disability.  This appears to be in keeping with 38 C.F.R. 
§ 4.59 which provides that it is the intent of the Rating 
Schedule to afford at least the minimum compensable rating 
when there is painful motion of the joint.  As such, a 10 
percent rating is warranted for the left knee disability.  
Moreover, resolving reasonable doubt in the Veteran's favor, 
the Board finds that such 10 percent rating is warranted 
during the entire period contemplated by this appeal; that 
is, from March 17, 2004.  Fenderson.  However, for the 
reasons discussed above, the preponderance of the evidence is 
against a rating in excess of 10 percent.

Spondylolisthesis

The Veteran's service-connected spondylolisthesis has been 
rated by the RO under the provisions of Diagnostic Code 5239 
for spondylolisthesis or segmental instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5239.  Under this regulatory 
provision, spondylolisthesis is to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine.

The thoracolumbar spine is rated as follows:

Unfavorable ankylosis of the entire spine warrants 
a 100 percent disability rating.  

Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent disability rating.  

Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine warrants a 40 percent 
disability rating.  

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis warrants a 20 percent disability 
rating.  

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees, but not greater 
than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of 
the height warrants a 10 percent disability 
rating.  

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate Diagnostic Code. 
 
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 
 
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 
 
Note (4): Round each range of motion measurement to the 
nearest five degrees. 
 
Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

The Veteran was afforded a VA examination of his spine in 
August 2004.  The Veteran noted chronic severe pain in the 
low back that radiates into the right buttock and the left 
thigh.  The examiner noted that flare-ups with activity are 
most apt to bother the back, usually with driving, standing, 
or prolonged sitting or walking.  Flare-ups occur everyday.  
Upon physical examination, percussion of the flexed spine was 
painful from L2 to S1.  Range of motion testing showed 
flexion to 70 degrees, extension to 5 degrees, bilateral 
rotation to 15 degrees, and bilateral bending to 25 degrees.  
Straight leg raising was tolerated to 70 degrees and gave 
mild low back pain. The examiner diagnosed chronic muscular 
strain superimposed on post-operative scarring and on some 
irritation from internal fixation devices.  The examiner 
noted that chronic pain at the back and left knee are 
probably worsened by chronic tension or depression.  The 
examiner opined that spondylolisthesis was probably present 
from about age four and was subsequently aggravated by the 
Veteran's strenuous military duties.  August 2004 x-rays 
showed post-op change with rods extending from the pedicle of 
L4 through S1 and an old compression fracture at L2.  

In August 2005, the Veteran reported with chronic low back 
pain, described as an ache.  In October 2005, he reported 
with a dull constant pain in the back and right side of 
chest.  In January 2006, the Veteran again complained of back 
pain, exacerbated by lifting or bending.  

As seen above, to receive a disability rating in excess of 10 
percent disabling the evidence must show forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The Veteran's 
forward flexion was measured to 70 degrees.  The Veteran's 
combined range of motion was 155 degrees.  Additionally, no 
evidence indicates muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.  
Therefore, the Board finds that the Veteran is not entitled 
to a disability rating in excess of 10 percent disabling 
under the General Rating Formula for Diseases and Injuries of 
the Spine.

The Board notes that there are no other possibly applicable 
diagnostic codes.  As such, the Board finds that a 
preponderance of the evidence is against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the Veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the Veteran reported pain and giving out of the 
knee.  The Veteran also reported with pain and limitation of 
motion of the back.  The Board is of the opinion that the 
Rating Schedule measures and contemplates these aspects of 
these disabilities, so that extraschedular consideration is 
not warranted.

Service Connection - Residuals of a Right Eye Injury

The issue regarding the Veteran's right eye disability 
involves a claim of entitlement to service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

On the November 1975 enlistment report of medical history, 
the Veteran marked no when asked have you ever had or have 
you now eye trouble.  On the November 1975 enlistment report 
of medical examination, the examiner noted the Veteran's eyes 
as clinically normal.  His distant and near vision was 
reported as 20/20 bilaterally.  In March 1976, the Veteran 
complained of knocking himself out when he hit a hatch.  His 
pupils reacted normally to light.  The examiner noted 
reddened eyes and contusions to forehead.  He returned for 
followup the next day and was diagnosed with post traumatic 
reactions with no complications.  An April 1976 clinical 
entry shows that the Veteran was treated for lacerations to 
the forehead with a dull constant headache; it was reported 
that the Veteran was assaulted and robbed.   The examiner 
noted that his pupils reacted to light.  On the February 1977 
discharge report of medical examination, the examiner noted 
the Veteran's eyes as clinically normal.  The Veteran's 
distant vision was measured at 20/20 bilaterally and his 
field of vision was normal.  

A July 1985 record showed that the Veteran was hit in the 
right eye in an auto when another passenger's head hit his 
eye.  His right eyelids became sore and swollen.  He had a 
history of loss of nearly all vision in his right eye five 
years before, following an accident where a piece of auto fan 
hit his eye.  The Veteran never regained vision beyond light 
perception.  The examiner diagnosed right eye hematoma of the 
right upper and lower lids.  

An April 1991 medical record shows a history of decreased 
vision in the right eye from accident in 1978.  The examiner 
noted that the Veteran's right eye was permanently damaged 
secondary to trauma fifteen years ago.  The examiner reported 
that the Veteran essentially has no vision out of it.  An 
April 1994 record showed a history of trauma to the right eye 
in 1979.  In March 2004, the Veteran reported a history of 
trauma to the right eye.  He noted right eye blind, started 
in service, and hit in eye in 1978.  He reported the use of 
glasses after surgery with minimal improvement in surgery.  

The Board finds that entitlement to service connection for a 
right eye disability is not warranted.  The Veteran's service 
treatment records show only one complaint concerning the 
eyes.  In March 1976, the Veteran complained of knocking 
himself out when he hit a hatch.  His pupils reacted normally 
to light, but the examiner noted reddened eyes.  He returned 
for followup the next day and was diagnosed with post 
traumatic reactions with no complications.  The description 
of reddened eyes and the lack of complications the following 
day show that no permanent injury to the eyes occurred.  The 
Veteran had no subsequent complaints for almost a year.  On 
the February 1977 discharge report of medical examination, 
the examiner noted the Veteran's eyes as clinically normal.  
The Veteran's distant vision was measured at 20/20 
bilaterally and his field of vision was normal.  

The Board acknowledges that the Veteran has a current right 
eye disability; however the Veteran's medical history 
consistently relates this disability to a post-service 
injury.  A July 1985 record showed a history of loss of 
nearly all vision in his right eye five years prior, 
following an accident where a piece of auto fan hit his eye.  
An April 1991 medical record showed a history of decreased 
vision in the right eye from an accident in 1978.  An April 
1994 record showed a history of trauma to the right eye in 
1979.  In March 2004, although the Veteran reported that his 
right eye disability started in service, he acknowledged that 
he was hit in eye in 1978.  

The Veteran's current claim that his right eye disability 
began in service is simply inconsistent with his clinically 
normal separation examination and over a decade of evidence 
showing a post-service injury to his right eye.  As such, the 
Board finds that a preponderance of the evidence is against 
the claim.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Entitlement to a disability of 10 percent disabling, but no 
more, for postoperative scarring and posttraumatic arthritis 
of the left knee is warranted.  To this extent, the appeal is 
granted.  

Entitlement to a disability rating in excess of 10 percent 
disabling for spondylolisthesis is not warranted.  
Entitlement to service connection for a right eye disability 
is not warranted.  To this extent, the appeal is denied.  




REMAND

Upon preliminary review of the record, the Board finds that 
further development is necessary before a decision on the 
merits may be made regarding the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability.  The RO denied the claim based on the lack of a 
verifiable stressor.  The Veteran has however provided a 
verifiable stressor.  The Veteran was on board the USS 
Lexington in April 1976 when the ship participated in the 
recovery of a survival capsule from a sinking oil rig.  The 
Veteran has submitted numerous newspaper clippings describing 
the ship's participation in the recovery.  Although the 
Veteran served as a messman during the time of the event, 
records fail to show whether he was performing those duties 
at the exact time of the event.  See Suozzi v. Brown, 10. 
Vet. App. 307, 310-311 (1997) (corroboration of every detail 
of a claimed stressor, including personal participation, is 
not required; independent evidence that the incident occurred 
is sufficient); Pentecost v. Principi, 16 Vet. App. 124 
(2002).  Under the judicial holding in Pentecost, the Board 
believes that the Veteran's claimed stressor regarding the 
recovery of a survival capsule from the sinking oil rig has 
been sufficiently corroborated.   

The record shows both positive and negative evidence of PTSD.  
For example, in January 2006, the Veteran responded to a PTSD 
screening and was found to be negative for PTSD.  In January 
2007, the Veteran submitted an annual PTSD screen that came 
back positive.  Also, in November 2008 the Veteran reported a 
history of PTSD diagnosis based on Navy experiences of having 
to deal with dead bodies in a rescue mission.  He indicated 
that he still has nightmares and intrusive memories of seeing 
bodies in the Gulf of Mexico.  The examiner diagnosed the 
Veteran with alcohol withdrawal, alcohol dependence, 
depression, not otherwise specified related to social stress 
and alcoholism, partner-relational problems, and a history of 
PTSD.  However, the record subsequently shows mental health 
treatment through February 2009 with no diagnosis of PTSD.  
As such, the Board feels an examination is necessary to 
determine whether the Veteran has a current diagnosis of PTSD 
that is related to the verified stressor.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA psychiatric examination by a 
psychiatrist.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  Any tests deemed 
medically advisable should be 
accomplished.  

The examiner should specifically provide a 
diagnosis for any current acquired 
psychiatric disability.  Should the 
examiner diagnose PTSD, the examiner 
should then offer an opinion as to whether 
it is at least as likely as not (a 50% or 
higher degree of probability) that the 
Veteran's PTSD is causally related to the 
Veteran's corroborated stressor, 
specifically the recovery of a survival 
capsule as documented in the Veteran's 
claims file.  As to any other acquired 
psychiatric disability, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that the 
disability was due to or aggravated by the 
Veteran's active service.   

2.  The RO should then review the expanded 
record and determine if service connection 
for an acquired psychiatric disability, to 
include PTSD, may be granted.  If not, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


